In two related child protective proceedings pursuant to Family Court Act article 10, Shaun S. appeals from so much of an order of the Family Court, Kings County (Freeman, J.), dated September 18, 2007, as relieved his attorney from representing him, based upon his failure to appear in the matter for more than six months.
*956Ordered that the appeal is dismissed as academic, without costs or disbursements.
This appeal has been rendered academic inasmuch as, subsequent to the court’s order relieving counsel, the matter proceeded to a dispositional hearing, an order of disposition was entered, and the father is not appealing from that order of disposition. Skelos, J.P., Fisher, Dickerson and Belen, JJ., concur.